MODIFY and AFFIRM; and Opinion Filed June 28, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01010-CR
                                     No. 05-15-01330-CR
                         BRIAN KEITH CHITWOOD II, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F06-29453-V, F06-29454-V

                            MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Brown
                                Opinion by Justice Lang-Miers
       Brian Keith Chitwood, II appeals his convictions, following the adjudication of his guilt,

for possession with intent to deliver methamphetamine in an amount of four grams or more but

less than 200 grams and unlawful possession of a firearm by a felon (UPFF). See TEX. HEALTH

& SAFETY CODE ANN. § 481.112(a), (d) (West 2010); TEX. PENAL CODE ANN. § 46.04(a) (West

2011). The trial court assessed punishment, enhanced by a prior felony conviction, at twenty

years’ imprisonment for possession with intent to deliver methamphetamine and ten years’

imprisonment for UPFF. On appeal, appellant’s attorney filed a brief in which she concludes the

appeals are wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to
appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se

response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Although not an arguable issue, we note the trial court’s judgments adjudicating guilt

incorrectly reflect there were plea bargain agreements. The record reflects appellant entered an

open plea of guilty to the charges in each indictment. Additionally, the judgments do not

accurately reflect the plea and findings on the first enhancement paragraph in each case. The

record shows appellant pleaded true to one enhancement paragraph and the trial court found the

enhancement paragraph true. The judgments adjudicating guilt do not show the plea or the

findings on the enhancement paragraph. Accordingly, on our own motion, we modify the

section of the judgments entitled “terms of plea bargain” to state “open,” and add the sections

“plea to 1st enhancement paragraph: true” and “findings on 1st enhancement/habitual paragraph:

true.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgments adjudicating guilt.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
Do Not Publish                                        JUSTICE
TEX. R. APP. P. 47

151010F.U05
                                                –2–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

BRIAN KEITH CHITWOOD II, Appellant                    On Appeal from the 292nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-01010-CR          V.                        Trial Court Cause No. F06-29453-V.
                                                      Opinion delivered by Justice Lang-Miers.
THE STATE OF TEXAS, Appellee                          Justices Evans and Brown participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       Add section entitled “Plea to 1st Enhancement Paragraph: True.”

       Add section entitled “Findings on 1st Enhancement Paragraph: True.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 28th day of June, 2016.




                                                –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

BRIAN KEITH CHITWOOD II, Appellant                    On Appeal from the 292nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-01330-CR          V.                        Trial Court Cause No. F06-29454-V.
                                                      Opinion delivered by Justice Lang-Miers.
THE STATE OF TEXAS, Appellee                          Justices Evans and Brown participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       Add section entitled “Plea to 1st Enhancement Paragraph: True.”

       Add section entitled “Findings on 1st Enhancement Paragraph: True.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 28th day of June, 2016.




                                                –4–